Citation Nr: 0309128	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 17, 2001, 
for the award of a 100 percent evaluation for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1940 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  


FINDINGS OF FACT

1.  By a May 1999 rating decision, the RO granted the 
veteran's claim of service connection for PTSD and assigned a 
50 percent rating, effective from March 15, 1999; the veteran 
did not appeal this decision. 

2.  A claim for an increased rating for PTSD was received by 
the RO on January 17, 2001. 

3.  By an April 11, 2001, VA examination, total disability 
due to PTSD was shown.  


CONCLUSION OF LAW

The assignment of an effective date prior to January 17, 
2001, for the grant of a 100 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative assert that the 
appellant is entitled to an earlier effective date for his 
100 percent rating for PTSD.  Specifically, it is maintained 
that the evidence shows that the appellant experienced an 
increase in disability at least one year prior to his January 
2001 claim.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2002).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002).

In the present case, the Board notes that the appellant's 
claim of service connection for PTSD was granted in a May 
1999 rating decision.  At that time, the RO assigned a 50 
percent disability rating, effective from March 15, 1999.  No 
appeal from the denial was initiated.  38 C.F.R. § 20.302 
(2002) (an appeal must be initiated within one year of notice 
of the denial).  Accordingly, the May 1999 rating decision 
became final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2002).  
Consequently, the award of an increased rating for PTSD may 
be made no earlier than a new application.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  As noted 
above, in a rating increase case, when a claim is received 
subsequent to a prior final denial, and the RO finds a basis 
for granting the benefit sought, the question under § 
5110(b)(2) becomes whether it was factually ascertainable 
that an increase was warranted within the year preceding the 
date of claim.  38 C.F.R. § 20.1103 (2002); Hazan v. Gober, 
10 Vet. App. 511 (1997).  This determination is to be made on 
the basis of all the evidence of record.  Hazan, at 521; 
Swanson v. West, 12 Vet. App. 442 (1999).  However, when it 
is determined that the factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for an increase, the effective date is governed by the 
general rule that the effective date is the later of the date 
of increase or the date of claim.  Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(2) (2002).

The Board notes that a claim for an increased rating for PTSD 
was received by the RO on January 17, 2001.  The Board 
observes that prior to January 17, 2001, and after the May 
1999 denial, the evidence of record is negative for any claim 
(informal or formal) pertaining to an increased rating for 
the appellant's service-connected PTSD.  (VA treatment 
records were created from 1998 to 2002 and were received 
subsequent to the award of the 100 percent rating, but only 
one referred to the veteran's PTSD-a February 1999 record 
showing that the veteran was pursuing a claim because of 
problems with nightmares.  This report was dated prior to the 
May 1999 action by the RO and consequently may not be 
considered an informal claim for increase following the May 
1999 final decision.  38 C.F.R. §§ 3.157, 3.400 (2002).)  
Thus, the Board concludes that January 17, 2001 is the date 
of receipt of a claim for purposes of assigning an effective 
date.  

By a March 2002 rating action, the RO granted a 100 percent 
rating for the appellant's service-connected PTSD, effective 
from January 17, 2001.  In this regard, the Board notes that 
the 100 percent rating was assigned by the RO on the basis of 
an April 2001 VA examination that found that the appellant 
was unemployable due to his service-connected PTSD.  This 
examination was prepared after the effective date assigned by 
the RO and would consequently not provide a basis for an 
award of an earlier date.  38 U.S.C.A. § 5110.  As noted 
above, the RO received outpatient treatment records from VA 
Medical Centers (VAMCs) in Palo Alto and Livermore, dated 
from June 1998 to April 2002.  With the one aforementioned 
exception, the records are negative for any complaints or 
findings of PTSD.  Thus, the Board concludes that the above 
records provide no basis for a determination that there was 
an ascertainable increase in the severity of the appellant's 
PTSD during the one-year period preceding January 17, 2001.  

In light of the above, the Board finds that the evidence of 
record does not show that there was a claim (informal or 
formal) made subsequent to the May 1999 denial and before 
January 17, 2001, or that there was a factually ascertainable 
increase in disability within the one-year period preceding 
January 17, 2001.  Therefore, given the restrictions of 
38 U.S.C.A. § 5110, the claim for an earlier effective date 
must be denied.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes outpatient treatment records from the 
VAMCs in Palo Alto and Livermore, from June 1998 to April 
2002, and an April 2001 VA examination report.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Moreover, in 
the June 2002 Statement of the Case (SOC), the appellant was 
informed of the enactment of the VCAA and its content.  The 
Board also finds that the discussions in the rating decision, 
the statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that, as stated above, pertinent 
medical records from all relevant sources identified by the 
appellant were obtained by the RO.  Consequently, the Board 
concludes that the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  


ORDER

Entitlement to an effective date prior to January 17, 2001, 
for the award of a 100 percent evaluation for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

